DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removal of the anvil from the tubular case, and an insertion of a second anvil with a second viscus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 13 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pushing stick" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “conventional” in claims 8 and 14 is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites the limitation "first and second folded sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the method claims that the “tubular case is not removed after removal of the anvil” however, claim 9 recites removal of the device.  The device as claimed according to claim 1, includes a circular stapler comprising a tubular case and a tubular stapler head, an anvil having a pole, and a suturing thread.  The language as presently presented is indefinite, as the tubular case is recited as being removed in claim 9 as part of the device, but not removed in claim 14 until a new anvil is inserted.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conta et al. US 4304236.
Regarding claim 1, Conta et al. discloses a purse-suturing device for suturing a hollow viscus, the device comprising: 
a circular stapler (figures 1, 24, 35) comprising:  
5a tubular case configured to be inserted inside a portion of a hollow viscus (case 44, figure 24); 
a tubular stapler head 160 disposed in a first interior of the tubular case (figure 10) and configured to be displaced concentrically along the interior of the tubular case and to push staples (head 160 is displaced by driver tube 50 to eject staples 159, column 10, lines 40-43), comprising a staple carrier (staples carried within slots 158, figure 10); and  
10an anvil 46 against which staples are folded (staples bend against anvil, figure 21; column 10, line 50-55), the anvil having a pole 52 configured to be displaced concentrically along a second interior of the tubular stapler head (figure 10, column 9, lines 35-46, pole 52 is assembled with anvil with key 200, the rod being retracted to bring anvil closer to the stapler head); and 
a suturing thread configured to be wound around the hollow viscus and tightened around a selected section of a wall of the hollow viscus (column 11, lines 18-21, purse string sutures gather the hollow viscus, figure 23); wherein:  
15the pole 52 of the anvil is configured to be displaced between a pursing position in which the anvil is retracted a selected distance from the stapler head (column 9, lines 35-46), defining a space between the anvil and the stapler head and an associated section of the wall of the hollow viscus around which the suturing thread is wound (figure 23), and a stapling position in which the anvil is proximate the stapler head, compressing and folding the section of the wall of 20the hollow viscus (column 9, lines 35-column 10, lines 4, rod 52 is retracted to bring anvil closer to the staple carrier).
	Regarding claim 2, Conta et al. discloses wherein the anvil comprises a plurality of grooves adapted to provide a surface against which the staples are folded (for example, figure 21, grooves 232).
	Regarding claim 3, Conta et al. discloses wherein the staple carrier comprises a plurality of projections adapted to hold the staples (projections defining staple receiving slots 158, figure 10).
Regarding claim 8, Conta et al. discloses the circular stapler is attachable to a conventional circular stapler 10 (figure 1, with coupling sleeve 42).
Regarding claim 9, Conta et al. discloses a method for purse-suturing a hollow viscus comprising the device according to claim 1, the method comprising: introducing the tubular stapler head 160 of the circular stapler through the lumen of the hollow viscus (column 9, lines 52-53) until the tubular stapler head is placed in a position such that the anvil is spaced apart from the staple carrier in the pursing position (column 9, lines 52-57, figure 23);  15placing the suturing thread  around the viscus and tightening against the pole of the anvil thereby creating a pursing region of the wall of the hollow viscus between the staple carrier of the stapler head 160 and the anvil (purse string sutures gather the tissue around center pole, or tighten against pole, tissue is interposed between the anvil and stapler head; column 9, lines 58-66, column 11, lines 14-21); displacing the pole of the anvil concentrically along the interior of the stapler head to the stapling position (pole 52 is retracted to bring the head into proximity of the anvil, column 9, line 66 – column 10, line 2), wherein the pursing region of the wall of the hollow viscus is 20compressed and folded between the anvil and the staple carrier of the stapler head (column 9, lines 64-66; column 11, lines 24-29), thereby driving the staples out of the staple carrier and folded by the anvil (column 10, lines 50-55; column 11, lines 29-30); cutting the hollow viscus at a level of the anvil or the stapler head to form the hollow viscus with a purse suture at the end thereof (column 10, lines 55-65; column 11, lines 29-54, cutting with knife 168); retracting the pole of the stapler head to the pursing position, releasing the wall 25of the hollow viscus and allowing the removal of the device (space between anvil and stapler head in increased to allow the instrument to be withdrawn; column 11, lines 55-61).

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viola US 2006/0085036.
Regarding claim 1, Viola discloses a purse-suturing device for suturing a hollow viscus, the device comprising: 
a circular stapler (figure 7) comprising:  
5a tubular case 20 configured to be inserted inside a portion of a hollow viscus (figures 6, 7); 
a tubular stapler head disposed in a first interior of the tubular case (proximal portion of assembly 22, see annotated figure 8 below) and configured to be displaced concentrically along the interior of the tubular case and to push staples 38 (figures 8, 9, fingers 52 push staples 38), comprising a staple carrier (staples 38 carried at a distal end of head, between projections or fingers 52 within slots 36, figures 8, 9); and  
10an anvil 26 against which staples are folded (within anvil pocket 27), the anvil having a pole 28 configured to be displaced concentrically along a second interior of the tubular stapler head (paragraph 0045); and 
a suturing thread 102 configured to be wound around the hollow viscus and tightened around a selected section of a wall of the hollow viscus (figure 6, paragraph 0073); wherein:  
15the pole of the anvil is configured to be displaced between a pursing position in which the anvil is retracted a selected distance from the stapler head (figure 7, pole , defining a space between the anvil and the stapler head and an associated section of the wall of the hollow viscus around which the suturing thread is wound (figure 7), and a stapling position (figure 8) in which the anvil is proximate the stapler head, compressing and folding the section of the wall of 20the hollow viscus (paragraph 0074, shaft of anvil is maneuvered by the surgeon until the anvil and tubular case are approximated).

    PNG
    media_image1.png
    447
    543
    media_image1.png
    Greyscale

	Regarding claim 2, Viola discloses wherein the anvil comprises a plurality of grooves adapted to provide a surface against which the staples are folded (grooves 27, figure 9).
	Regarding claim 3, Viola discloses wherein the staple carrier comprises a plurality of projections adapted to hold the staples (projections 52a, 52b, figure 9).
	Regarding claims 4 and 5, Viola discloses the suturing thread comprising a plastic monofilament, the suturing thread comprising a polypropylene (paragraphs 0020, 0054, 0057, sutures may be monofilament or multifilament, and of a variety of materials including polypropylene).
	Regarding claim 6, Viola discloses a pushing stick configured to receive first and second ends of the suturing thread and to fasten suture thread around the hollow viscus and the pole (needle 110 is being considered the pushing stick, as it is configured to receive the suture thread, figure 2, and place around the viscus, figures 6, 7).
Regarding claim 8, Viola discloses the circular stapler is attachable to a conventional circular stapler 10 (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conta et al. US 4304236 in view of Viola US 2006/0085036.
Regarding claim 7, Conta et al. discloses an anvil comprising a plurality of alternate bevel inclined slots and anvil projections to provide spaces (for example, figures 16, 22, inclined slots 49 arranged around the anvil or projections 242, figures 20, 21, with spaces therebetween), but does explicitly disclose a pushing stick adapted to push the spaces.  Conta et al. teaches applying a purse string suture, but does not explicitly disclose how the suture is applied.
Viola teaches a purse suturing device comprising a circular stapler (figure 7), the device comprises a pushing stick 110 (figure 2) for fastening the suturing thread 102 around a selected hollow viscus (paragraph 0073).  Examiner notes that in combination the claim is broad, Conta et al. discloses spaces and that would be configured and capable of being pushed with the suturing needle, although not explicitly disclosed, and the spaces or slots as claimed don’t require fastening the thread.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Conta et al. with a pushing stick, or needle, to fasten a suturing thread around a viscus, and which would in turn be configured and capable of pushing on the anvil spaces. 
Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conta et al. US 4304236 in view of Li et al. US 2013/0032628.
Regarding claims 10 and 13, Conta et al. discloses the suturing thread being positioned around the pole of the anvil and tightening to gather the tissue around the pole of the anvil (drawstring or purse string suture is tied over the staple head and rod; column 17, line 66-column 19, line 4) removing the anvil and tubular case and leaving the hollow viscus secured in place by the staples (device is removed after staples are placed holding securing the anastomosis between the ends of the hollow viscus; column 10, lines 50-55; column 11, lines 29-30, figures 23, 24, staples 159), but does not explicitly disclose the suture thread being knotted around the pole of the anvil, when the suturing thread is knotted 5around the hollow viscus and pole, first and second folded sections remain knotted and secured in place by the staples, such that when the anvil is detached from the device and removed, the tubular case is removed from the hollow viscus, leaving the hollow viscus with the thread knotted and secured in place by the staples.
Li et al. discloses a circular stapler device and a purse string suture, the purse string suture being knotted and tightly tied to a central rod of a stapler, the suture placing the tissue to be stapled within the cavity of the staple cartridge (paragraph 0060). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Conta et al. with a purse string suture that was tied by knotting, as a known method of tying or tightening a purse string suture around a rod, to hold tissue which is to be secured by the staples.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conta et al. US 4304236 in view of Freeman US 6543456.
Regarding claim 14, Conta et al. discloses a method essentially as claimed wherein the circular stapler is attachable to a conventional circular stapler, but does not disclose the tubular case not being removed after the removal of the anvil but kept in place until a new anvil is inserted with a second viscus ending to be anastomosed and a circular suture is performed to connect the second viscus to the hollow viscus.
Freeman discloses a circular stapler having a tubular case and an anvil, the anvil 14 being removed from the tubular case or circular stapler 16 and inserting a second new anvil to being inserted within the tubular case of circular stapler 16 (column 3, lines 21-25, first anvil and second anvil are introduced, the second anvil is placed after the first is removed from the circular stapler 16; column 4, lines 13-17; first circular stapler is used to place second anvil).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filind date of the invention to modify Conta et al. with a first and second anvil being inserted within the same tubular case of the circular stapler or alternatively may have a first and second stapler device, as taught by Freeman, as it is known in the art to provide a delivery case or device to insert more than one anvils into the tissue as required for anastomosis.
Allowable Subject Matter
Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record or at large fails to disclose the method of the suturing thread being tightened with a pushing stick by inserting a first and second ends of the suturing thread into the pushing stick such that the pushing stick contacts the staple carrier to fasten the suturing thread around the hollow viscus and the pole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                                                                                                                                                                                         
/DIANE D YABUT/               Primary Examiner, Art Unit 3771